EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in an interview with Jonas Jarvholm on 3/21/2022.
The application has been amended as follows:

1. (Currently Amended) A syringe for extracting fluid and/or tissue comprising:
- a barrel having:
a proximal lumen comprising a variable proximal lumen volume; and
a distal lumen for collecting aspirated fluid or tissue;
- a plunger having:
a plunger head sealingly engaged inside the barrel; and
a plunger body with an internal channel;
- a valve located between the plunger head and a distal end of the syringe inside the
barrel, separating the proximal lumen and the distal lumen such that air can only flow from
the distal lumen to the variable proximal lumen volume in a first valve
configuration to cause the fluid or tissue to collect in the distal lumen during use, wherein the
variable proximal lumen volume is defined by a volume that varies between the valve and the plunger head when the plunger head is moved in a longitudinal direction of the syringe;

volume between the plunger head and the sealing element define a vacuum chamber having a
variable volume therebetween,
wherein the vacuum chamber and the internal channel are fluidly disconnected in relation to each other in a first configuration of the syringe and fluidly connected in a second
configuration of the syringe.

20. The syringe according to claim [[1]] 19, in a loaded configuration, the vacuum release element is configured to maintain the tip of the syringe in a closed position and maintain a generated vacuum in the barrel, and wherein, in a released position, the vacuum release element is configured to maintain the tip of the syringe in an open position.


Remarks
Reasons why the elements listed have been interpreted under 112(f) were discussed in the Final Action, Response to Arguments section, dated 10/21/2021.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Huong Q NGUYEN whose telephone number is (571)272-8340. The examiner can normally be reached 10 am - 6 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on 5712723672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

H.Q. NGUYEN
Examiner
Art Unit 3791



/DEVIN B HENSON/Primary Examiner, Art Unit 3791